BARFIELD, Judge.
The issue in this appeal of a workers’ compensation order denying a claim for attorney fees under section 440.34(3)(a), Florida Statutes (1983), is whether attendant care benefits are medical benefits. We find that they are, and reverse the order.
The deputy commissioner rejected the claimant’s theory that her claim for attendant care services, provided for the most part by her daughter, was a claim for “medical benefits only” so as to entitle her to an award of attorney fees under section 440.34(3)(a). The term “medical benefits” is not specifically defined in chapter 440. However, for purposes of determining entitlement to attorney fees under section 440.34(3)(a), “medical benefits” includes the medical services and supplies which the employer must provide under section 440.-13(2), including professional or nonprofessional custodial care under section 440.-13(2)(d). Dalton v. Orange County Sheriff, 503 So.2d 406 (Fla. 1st DCA 1987); Rich International Airways v. Cahvas-quis, 416 So.2d 902 (Fla. 1st DCA 1982).
REVERSED and remanded for further proceedings.
BOOTH and WIGGINTON, JJ„ concur.